 Case 21-00833-5-JNC           Doc 39 Filed 04/13/21 Entered 04/13/21 20:20:42               Page 1 of 5


                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                               New Bern Division


In Re:                                                 Bankruptcy Case No. 21-00833-5-JNC

Debtors:     Platinum Corral, L.L.C.                   Chapter: 11



                                NOTICE OF SPECIAL APPEARANCE

         Please take notice that the undersigned              Craig Solomon Ganz             hereby enters a

notice of special appearance as counsel for     STORE Master Funding III, LLC in the above-captioned

matter, in association with Local Civil Rule 83.1(d) counsel,                 Caren Enloe.
         I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review prior to

filing the document with the court.

                                              /s/ Craig Solomon Ganz
Date     April 13, 2021                       Name              Craig Solomon Ganz
                                              Law Firm           Ballard Spahr LLP

                                                                 1 E. Washington Street, Suite 2300
                                              MailingAddress
                                                                 Phoenix, Arizona 85004

                                              Phone Number        602-798-5400

                                              Email Address:      ganzc@ballardspahr.com

                                              State Bar No.       023650 (Arizona)


                                              Local Counsel Name Caren Enloe
                                              Law Firm               Smith Debnam Narron Drake
                                                                     Saintsing & Myers, LLP
                                              MailingAddress         4601 Six Forks Road, Suite 400
                                                                     Raleigh, NC 27609
Case 21-00833-5-JNC      Doc 39 Filed 04/13/21 Entered 04/13/21 20:20:42     Page 2 of 5




                             CERTIFICATE OF SERVICE
       The undersigned hereby certifies that copies of the foregoing Notice of Special

 Appearance have been served on all parties requesting notice in this case through the

 Court’s electronic noticing system.

       Dated this 13th day of April, 2021.

                                             By: /s/ Craig Solomon Ganz
                                                 Craig Solomon Ganz
                                                 Michael DiGiacomo
                                                 BALLARD SPAHR LLP
                                                 1 E. Washington Street, Suite 2300
                                                 Phoenix, Arizona 85004
                                                 Phone: 602-798-5400
                                                 Email: ganzc@ballardspahr.com
                                                 Email: digiacomom@ballardspahr.com
                                                 Counsel for STORE Master Funding III, LLC
                                                and
                                                Caren Enloe
                                                SMITH DEBNAM NARRON DRAKE
                                                SAINTSING & MYERS, LLP
                                                4601 Six Forks Road, Suite 400
                                                Raleigh, NC 27609
                                                Phone: (919) 250-2125
                                                Email: cenloe@smithdebnamlaw.com
                                                Local Civil Rule 83.1(d) Counsel
Case 21-00833-5-JNC         Doc 39 Filed 04/13/21 Entered 04/13/21 20:20:42             Page 3 of 5




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

  In re:
                                                     Chapter 11
  PLATINUM CORRAL, L.L.C.
                                                     Case No. 21-00833-5-JNC
            Debtor.




  DISCLOSURE STATEMENT OF CORPORATE AFFILIATIONS AND OTHER
     ENTITIES WITH A DIRECT FINANCIAL INTEREST IN LITIGATION

           Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, STORE Master Funding III,

 LLC, who is a creditor of Platinum Corral, L.L.C., makes the following disclosure:

           1.     Is party a publicly held corporation or other publicly held entity?


                   ☐ Yes         ☒ No
           2.     Does party have any parent corporations?

                   ☒ Yes         ☐ No
           If yes, identify all parent corporations, including grandparent and great-grandparent

 corporations: STORE Master Funding III, LLC is a wholly-owned subsidiary of STORE

 Capital Acquisitions, LLC, which is itself, a wholly-owned subsidiary of STORE Capital

 Corporation, a publicly traded company.

           3.     Is 10% or more of the stock of a party owned by a publicly held corporation

 or other publicly held entity?

                   ☐ Yes         ☒ No
Case 21-00833-5-JNC       Doc 39 Filed 04/13/21 Entered 04/13/21 20:20:42           Page 4 of 5




        If yes, identify all such owners: N/A.

        4.     Is there any other publicly held corporation or other publicly held entity that

 has a direct financial interest in the outcome of the litigation (Local Civil Rule 7.3)?

                ☐ Yes          ☒ No
        5.     Is party a trade association?

                ☐ Yes          ☒ No
        If yes, identify all members of the association, their parent corporations, and any

 publicly held companies that own 10% or more of a member’s stock: N/A.

        6.     If case arises out of a bankruptcy proceeding, identify any trustee and the

 members of any creditor’s committee: N/A.

        Dated this 13th day of April, 2021.

                                                 By: /s/ Craig Solomon Ganz
                                                     Craig Solomon Ganz
                                                     Michael DiGiacomo
                                                     BALLARD SPAHR LLP
                                                     1 E. Washington Street, Suite 2300
                                                     Phoenix, Arizona 85004
                                                     Phone: 602-798-5400
                                                     Email: ganzc@ballardspahr.com
                                                     Email: digiacomom@ballardspahr.com
                                                     Counsel for STORE Master Funding III, LLC
                                                    and
                                                    Caren Enloe
                                                    SMITH DEBNAM NARRON DRAKE
                                                    SAINTSING & MYERS, LLP
                                                    4601 Six Forks Road, Suite 400
                                                    Raleigh, NC 27609
                                                    Phone: (919) 250-2125
                                                    Email: cenloe@smithdebnamlaw.com
                                                    Local Civil Rule 83.1(d) Counsel
Case 21-00833-5-JNC      Doc 39 Filed 04/13/21 Entered 04/13/21 20:20:42      Page 5 of 5




                             CERTIFICATE OF SERVICE
       The undersigned hereby certifies that copies of the foregoing Disclosure Statement

 of Corporate Affiliations have been served on all parties requesting notice in this case

 through the Court’s electronic noticing system.

       Dated this 13th day of April, 2021.

                                             By: /s/ Craig Solomon Ganz
                                                 Craig Solomon Ganz
                                                 Michael DiGiacomo
                                                 BALLARD SPAHR LLP
                                                 1 E. Washington Street, Suite 2300
                                                 Phoenix, Arizona 85004
                                                 Phone: 602-798-5400
                                                 Email: digiacomom@ballardspahr.com
                                                 Counsel for STORE Master Funding III, LLC
                                                   and
                                                   Caren Enloe
                                                   SMITH DEBNAM NARRON DRAKE
                                                   SAINTSING & MYERS, LLP
                                                   4601 Six Forks Road, Suite 400
                                                   Raleigh, NC 27609
                                                   Phone: (919) 250-2125
                                                   Email: cenloe@smithdebnamlaw.com
                                                   Local Civil Rule 83.1(d) Counsel
